Citation Nr: 1214034	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  02-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The case was most recently before the Board in May 2006.  At that time, there were five claims on appeal.  The claims were:  entitlement to service connection for an anxiety disorder; entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy; and whether there is new and material evidence to reopen the claims of entitlement to service connection for a back disorder, a left leg disorder (other than lower left extremity peripheral neuropathy), and a skin disorder.  In May 2006, the Board remanded these claims for additional development and consideration.  

In December 2007, the RO increased the Veteran's rating for his left lower extremity peripheral neuropathy to 20 percent disabling, effective December 10, 2007.  In a statement dated in January 2008, the Veteran subsequently withdrew the continuation of his appeal for a higher disability rating, indicating he is satisfied with his current 20 percent rating.  See 38 C.F.R. § 20.204 (2011).  Thus, that claim is no longer before the Board.

In February 2010, the RO granted the Veteran's claim of service connection for an anxiety disorder, not otherwise specified, and assigned an initial disability rating of 30 percent, retroactively effective from October 30, 2000.  This claim is also no longer before the Board because the benefit sought by the Veteran on appeal was granted and he has not appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).


FINDINGS OF FACT

1.  An unappealed November 1992 rating decision denied service connection for left leg and back disorders on the basis that the evidence did not establish a correlation between these disorders and his military service.  Specifically, there was no evidence of an in-service incurrence of a relevant disease or injury.  

2.  An unappealed November 1996 rating decision denied service connection for a skin disorder as a result of exposure to Agent Orange on the basis there was no evidence that the Veteran's skin disorder, diagnosed as tinea veriscolor, was treated in service.  Additionally, the Veteran was not diagnosed with chloracne, which is a presumptive condition associated with exposure to herbicides.  

3.  The evidence received since the November 1992 rating decision pertaining to the claims for the left leg and back disorders is cumulative or redundant, and in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claims.

4.  The evidence received since the November 1996 rating decision pertaining to the claim for a skin disorder is cumulative or redundant, and in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The November 1992 rating decision denying service connection for left leg and back disorders is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  

2.  The November 1996 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

3.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a left leg disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).

4.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).

5.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If not, this timing error can be effectively "cured" by VA providing any necessary VCAA notice and readjudicating the claim-as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006 (remailed to his correct address in May 2007).  The letter was sent pursuant to the Board's May 2006 remand.  The October 2006 letter informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter included apprising him of the deficiencies in the evidence when his claims were previously considered and denied in the November 1992 and November 1996 decisions, and in particular, explained the specific reasons his claims had been previously denied so he would have the opportunity to submit additional evidence and/or argument in response addressing these prior evidentiary shortcomings.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The October 2006 letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  A proper readjudication of the claims occurred in a SSOC dated in September 2008.  See Prickett, 20 Vet. App. at 376.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO previously obtained his service treatment records (STRs), VA treatment records, available private medical records, and lay statements.  Pursuant to the Board's May 2006 remand, records from the Social Security Administration (SSA) were obtained.  Also, absent the submission of new and material evidence for these claims, VA is not obligated to schedule him for VA compensation examinations or to request medical opinions.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed.  

II.  Analysis

The RO originally considered and denied the Veteran's claims of entitlement to service connection for a back disorder and a left leg disorder in a September 1991 rating decision.  The report of the contemporaneous August 1991 VA examination showed the Veteran has a small scar over the anterolateral proximal third of his left lower leg, which is the result of having stepped on a pongee stick.  The RO determined, however, there was insufficient confirmation that he had had or had received treatment for a left leg disorder since service, especially on a continuous basis.  This report also listed a diagnosis of lumbar paravertebral myositis.  The Veteran's back disorder was denied in that same decision because there were no objective indications of this claimed disorder while in service and thus, lacked the requisite evidence of nexus to his service.  

A January 1991 letter from the RO sent to the Veteran, notified him of that decision and apprised him of his procedural and appellate rights in the event he elected to appeal.  However, additional VA treatment records were received after this denial and the claims were reconsidered in a November 1992 rating decision.  Again, the RO determined the Veteran's left leg and back disorders were not incurred in service and the denials of service connection were continued.  A letter, also dated in November 1992, again notified the Veteran of his procedural and appellate rights.  He did not appeal the decision; thus, it is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  

In November 1996, the Veteran's claim for a skin disorder, claimed as chloracne and as a result of his exposure to herbicides while in Vietnam, was denied because he did not have the requisite diagnosis of the presumptive disorder, chloracne.  The RO determined the Veteran's skin disorder, which was diagnosed as tinea veriscolor according to an April 1983 VA treatment record, was also not incurred during his military service.  Later that same month, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He also did not appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

Thereafter, the Veteran submitted multiple petitions to reopen these three finally decided service connection claims.  The April 2002 RO decision at issue in this appeal denied the Veteran's petition to reopen these claims-concluding there was no new and material evidence.  Regardless of the RO's action, the Board must make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claims on their underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (Mar. 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108 (West 2002).

In September 1998, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued an opinion which overturned the test for materiality established by the United States Court of Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that materiality be determined solely in accordance with the definition provided in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 3.156(a) was amended in August 2001.  However, that amendment is applicable only to claims filed on or after August 29, 2001. See 66 Fed. Reg. 45620 (Aug. 29, 2001).  It does not apply to the Veteran's claims as he filed his petition to reopen prior to the amendment.).

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge, 155 F.3d at 1359-60.  Under 38 C.F.R. § 3.156(a) (2001), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim and if it is not merely cumulative or redundant of other evidence that was then of record.  See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence, which bears directly and substantially upon the specific matter under consideration, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the November 1992 rating decision concerning the Veteran's claims of entitlement to service connection for his left leg and back disorders, the relevant evidence of record included his STRs for his active military service and his National Guard service, and a VA orthopedic compensation examination, dated in August 1991.  

Concerning these claims, a January 1969 STR shows the he complained of left ankle pain after having fallen out of a chopper, that an x-ray of the left ankle was normal, and that the impression was a soft tissue injury of the left ankle.  The August 1991 VA orthopedic examination only showed that the Veteran has a small scar over the anterolateral proximal third of his left lower leg, which is the result of having stepped on a pongee stick.  There was no resultant diagnosis of a left leg disorder.  Moreover, the examiner listed a diagnosis of lumbar paravertebral myositis for the Veteran's back.  He did not attribute either disorder to the Veteran's military service. 

Evidence received since then includes VA treatment records from November 2000 to December 2006, SSA records, private treatment records dating from April 1989 to June 1998, and also from Drs. S.B. and H.D., both dated in December 2000, concerning his back disorder.  

Concerning the Veteran's left leg disorder specifically, he has received a diagnosis of left leg peripheral neuropathy.  However, as the Board noted in the May 2006 prior remand, left lower extremity peripheral neuropathy is now service-connected on the basis of being secondary to diabetes mellitus which was service-connected presumptively based on Agent Orange exposure regulations.  Additionally, in an October 2000 statement, he mentioned his left leg, and stated that he had been awarded the Purple Heart, and added that this "condition" was affected when a helicopter crashed.  Since it was unclear to which "condition" the Veteran was referring (his psychiatric disorder was also on appeal at that time), he was asked to specify exactly what additional left lower extremity disability (separate and distinct from the already service-connected left lower extremity peripheral neuropathy) he believes should be service-connected, in addition to describing what happened to both his left lower extremity in combat service.  Unfortunately, the Veteran did not respond to this request and there is no other diagnosis of record pertaining to his left leg.  

Additionally, as for his back disorder, the Board notes that the VA treatment records and private treatment records from Drs. S.B. and H.D., both dated in December 2000, show his complaints of low back pain.  The Veteran is also in receipt of SSA disability for his low back disorder.  Nevertheless, there is no evidence in the claims file to support his contention that his back disorder is due to his military service.  

Therefore, the Veteran failed to provide evidence of a current left leg disorder (aside from the already service-connected left leg peripheral neuropathy), and evidence of injury or aggravation during service, evidence of continuity of symptomatology, or medical evidence of a nexus between the claimed disorders and the Veteran's active military service.  Accordingly, the Board finds that the evidence received since the November 1992 rating decision pertaining to the claims for the left leg and back disorders is cumulative or redundant, and in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claims.  Therefore, the Board concludes that new and material evidence has not been submitted and these two claims are not reopened.  

As for the Veteran's claim for service connection for a skin disorder, at the time of the November 1996 rating decision denying his claim the relevant evidence of record included a VA treatment record from April 1983, which provided a diagnosis of tinea veriscolor.  This treatment record also noted the Veteran received previous treatment for a rash in 1980 or 1981.  Additionally, a private treatment record from Dr. M.F., dated in August 1996, noted treatment for a skin disorder of unknown etiology.  Based on this evidence, the RO determined that since the Veteran did not have a diagnosis of chloracne, he was not entitled to presumptive service connection due to exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  Additionally, the RO concluded the Veteran's skin disorder was not incurred in service.  

Evidence received since the November 1996 rating decision also includes VA treatment records from November 2000 to June 2007, SSA records, and statements in support of his claim.  Unfortunately, there is no evidence in these records that show the Veteran now has a current diagnosis of chloracne, evidence of a skin disorder during service, evidence of continuity of symptomatology, or medical evidence of a nexus between the tinea veriscolor and his active military service.  Accordingly, the Board also finds that the evidence received since the November 1996 rating decision pertaining to the claim for a skin disorder is cumulative or redundant, and in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.  Therefore, the Board concludes that new and material evidence has not been submitted and this claim is not reopened.

Under these circumstances, the Board concludes that new and material evidence has not been received; hence, the requirements to reopen the claims of service connection for left leg, back, and skin disorders have not been met, and the appeals must be denied.  As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for a left leg disorder is denied.

The petition to reopen a claim of service connection for a back disorder is denied.

The petition to reopen a claim of service connection for a skin disorder is denied.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


